Title: To Alexander Hamilton from William Ellery, 19 March 1792
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] March 19, 1792. “By the last Post I received a Letter from the Comptroller, inclosing a Statement of my Account from the first of July to the 30th. Septr 1791, by which I find that my charge for Scales & weights for the Port of Bristol … was rejected being unauthorized by you. Scales & Weights were absolutely necessary for that Port.… Please, Sir, to signify your assent to that purchase in such a manner that I may obtain a credit for it in the books of the Treasy. I now send by the Post directed to you the Thermometer from the Port of Pawcatuck.… The President has pardoned Joseph Finch late master of the Brig Seven Brothers, and Thomas Cottrell late Owner of the Sloop Betsy, and remitted to each of them the fines of four hundred Dollars, recovered against them, and for which they were committed to Gaol, so far as the United States have any claim, title or Interest therein. Capt. Finch is discharged from Gaol, and the Brig Seven Brothers is sold to her former Owner John Topham for five hundred Dollars, for the Price she was put up and struck off at, at Publick Auction in Novr. last. Mr. Cottrell is not yet discharged from Gaol, no advice having yet been received from the Informer against him.…”
